Citation Nr: 9917785	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  91-55 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for service connection for glaucoma 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1953 and from November 1953 to April 1971.

This appeal arose from an August 1989 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to disability 
benefits for the veteran's glaucoma claimed to be due to lack 
of treatment by a VA medical facility.  It was noted in the 
decision that the veteran had been referred to other 
physicians and that the fact that a disability worsens does 
not establish that that worsening was due to treatment either 
rendered or not rendered by VA.

After certification of this case to the Board of Veterans' 
Appeals (Board), it was subject to a VA-wide stay of cases 
affected by Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
pending further appellate review of Gardner.  The case was 
remanded to the RO in February 1992 in compliance with this 
stay.  The decision by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
was subsequently affirmed, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd 115 S.Ct. 552 (1994) and the stay on 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151 was lifted in January 
1995.  In March 1995, a rating action was issued which denied 
the claim for service connection for glaucoma under the 
provisions of this section.  In August 1995, this case was 
remanded by the Board for additional development.  Following 
compliance with this remand, the veteran was notified by a 
March 1999 supplemental statement of the case that the denial 
of his claim was being confirmed.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from additional disability the result of treatment 
rendered or not rendered by VA.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for glaucoma under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 11 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 (West 1991) with respect to the presence 
of fault or accident requirement.  However, the validity of 
the remainder of the implementing regulation has not been 
questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1994), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § (b)(1),(b)(1)(i), (ii) (1994).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (1994).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of (in this case) surgical treatment, 
the following consideration will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1) (1994).

In March 1995, the Department of Veterans Affairs issued an 
interim final rule amending 38 C.F.R. § 3.358 (1994).  In 
pertinent part, 38 C.F.R. § 3.358(c)(3) was revised to read 
as follows:

Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.

60 Fed.Reg. 14.222 (1995) (to be codified at 38 C.F.R. 
§ 3.358).

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the appellant is 
entitled to compensation for additional disability he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.

The veteran has contended, in essence, that his glaucoma, 
which he stated is related to his service-connected diabetes 
mellitus, worsened because of the failure of VA to provide 
adequate treatment.  Specifically, he stated that he had been 
treated by VA in 1985, but that, for some reason, he was told 
that treatment could no longer be provided.  Due to this 
refusal to treat, he asserted that his eyes became 
progressively worse.  Therefore, he believes that he is 
entitled to receive compensation pursuant to 38 U.S.C.A. 
§ 1151.

A review of the veteran's service medical records reveal no 
reference to any complaints of or treatment for glaucoma.  An 
examination conducted in November 1953 revealed that his 
vision was 20/20 bilaterally, with normal intraocular 
pressures.  In January 1971, an examination showed that his 
distance vision was correctable to 20/20 on the right and to 
20/25 on the left.  Distance vision was correctable to 20/20 
bilaterally.  Applanation tensions were 17.3 bilaterally with 
a normal field of vision.

The veteran submitted voluminous records concerning his 
treatment for various conditions, to include glaucoma, which 
was first diagnosed in 1982 at Moody Air Force Base.  He was 
also treated for diabetes mellitus, which was diagnosed in 
approximately 1970, and which is a service-connected 
condition.  In 1984, he underwent surgical treatment of 
uncontrolled primary open angle glaucoma, right eye.  It was 
noted that he had maximum medical therapy, as well as an 
Argon laser trabeculoplasty about 6 weeks before without any 
decrease in pressure.  The pressure on the left was also 
noted to be high, and it was noted that he would probably 
need a laser trabeculoplasty on the left as well.  

A VA examination was performed in June 1985.  This diagnosed 
open angle glaucoma with significant nerve cupping on the 
right and diabetes mellitus.  No diabetic retinopathy was 
found.  Another VA examination was conducted in May 1986.  He 
denied any complications of diabetes as of yet.  The eye 
examination noted that his visual fields were normal, as was 
the fundoscopic examination.  There was no indication of any 
hypertensive or diabetic retinopathy.  The diagnosis was 
diabetes mellitus, adult onset, non-insulin dependent.  

The veteran was hospitalized at a VA facility between May to 
June 1987.  He was noted to have a history of primary open 
angle glaucoma since October 1982.  Since then, he had 
undergone two Argon laser trabeculoplasties in each eye.  
However, there had been no improvement in his intraocular 
pressures.  Advanced cupping with progressive loss of vision 
in both eyes was noted.  He was also noted to be taking the 
maximum amount of medications (Pilocarpine, Diamox, 
Betatopic).  The objective examination found advanced 
glaucoma with loss of vision; he was also noted to be 
developing cataracts, which might get worse.

The VA examined the veteran in July 1988.  There was no 
evidence of diabetic retinopathy in the past.  His vision was 
decreased bilaterally.  His pupils reacted to light.  The eye 
consultation found advanced bilateral glaucoma with visual 
field loss and good intraocular pressure control after 
bilateral trabeculectomies and medical therapy.  There were 
no significant diabetic changes in the retina.

The veteran was examined by VA in June 1997.  He was noted to 
have severe glaucoma with bilateral nerve damage, visual 
field loss and visual acuity loss, as well as a history of 
diabetes mellitus.  The examiner noted that two folders had 
been reviewed.  These records had shown no problems prior to 
1986.  His histories of trabeculectomies were noted.  In July 
1988, the examiner noted that Goldman visual field testing 
had revealed severe generalized constriction in both eyes 
with some involvement of central fixation in both eyes.  It 
was commented that once his glaucoma was discovered to be 
severe in 1986, he was treated aggressively both medically 
and surgically.  Appropriate medicines were used and 
acceptable surgical decisions were made.  In the examiner's 
opinion, the VA treatment had been adequate; there was no 
evidence of lack of treatment making his condition worse.  It 
was then noted that the data was incomplete, so that it was 
hard to say if the disease was naturally progressing.  While 
diabetes mellitus was noted to be a risk factor in the 
development of glaucoma, it was more likely in the veteran's 
case that there was an intrinsic disease within his optic 
nerve and within the parts of the eye that control pressure 
in both eyes which led to this damage.  Severe primary open 
angle glaucoma in both eyes with optic nerve damage and 
visual loss in both eyes was diagnosed.  His intraocular 
pressures were currently well controlled.

Additional treatment records were subsequently obtained, to 
include the reports of April 1984 and September 1995 VA 
hospitalizations.  The latter report diagnosed glaucoma right 
eye greater than left.  He was noted to be status post 
trabeculectomy on the right in 1984 and on the left in 1987.  
He also underwent Argon laser trabeculoplasties in both eyes.  
His glaucoma was noted to have been diagnosed in 1981.  He 
was also noted to be a diabetic, which had been found about 
14 years ago.  Intraocular pressures had ranged around 24.  
Visual fields last done in April 1995 showed severe 
constriction in both eyes.  During this hospitalization, he 
underwent a trabeculectomy on the right side; however, his 
pressure remained uncontrolled.  A glaucoma specialist felt 
that digital pressure should be performed at least 4 to 6 
times per day (when this was not performed, his pressure 
would go back to 24).  By the time of his discharge, he had 
been instructed on how to perform digital pressure, which was 
to be performed every two hours while awake.  

The claims folder was then sent for another VA opinion, which 
was provided in December 1998.  The examiner commented that 
all four volumes of records had been reviewed.  Glaucoma was 
noted to have been first diagnosed in 1982.  There was no 
diagnosis of this disorder in service, even though he claimed 
that he had low tension glaucoma in service.  He was also 
diagnosed with insulin dependent diabetes mellitus, which was 
first diagnosed in 1970.  The examinations conducted in 1953 
and 1971 were noted.  An extensive examination showed that he 
was currently pseudophakic with extensive visual field loss 
in both eyes due to primary open angle glaucoma.  The right 
eye had lost fixation, which was still present in the left 
eye.  He currently had low intraocular pressures with 
successful surgical intervention.  He demonstrated no 
diabetic retinopathy or ophthalmic manifestations of diabetes 
mellitus whatsoever.  The examiner stated that there was no 
evidence or documentation that he had glaucoma of any kind 
prior to the initial diagnosis in 1982.  The veteran had 
suffered progressive loss of vision due to primary open angle 
glaucoma despite appropriate surgical and medical 
intervention.  There was no evidence in the claims folder 
that he had suffered vision loss due to any lack of treatment 
by VA.  It was the examiner's impression that the veteran's 
loss of vision was a natural progression of his underlying 
disease for which there is no known cure.  The record also 
contained no ophthalmic manifestations of diabetes mellitus 
whatsoever; there was no relationship between any diabetic 
condition and his glaucoma.  Finally, the examiner stated 
that, despite the veteran's claims to the contrary, the 
physical findings and medical record suggested that he had 
obtained extensive timely and appropriate medical and 
surgical care for his glaucoma.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In order to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), the veteran 
must present evidence that he suffers from a currently 
diagnosed additional disability that can be attributed to 
treatment that was either rendered or not rendered by VA.  
While the veteran's glaucoma has worsened over time, the 
December 1998 VA examination, after a review of the extensive 
evidence of record, found that the deterioration of his 
glaucoma was due to the natural progression of the disease.  
Moreover, the examiner noted that the veteran had been 
treated aggressively and appropriately for his glaucoma.  The 
evidence had demonstrated that he had suffered a progressive 
loss of vision despite appropriate surgical and medical 
intervention.  The examiner concluded that the physical and 
medical records suggested that the veteran had been provided 
extensive timely and appropriate medical and surgical care 
for his glaucoma.  Clearly, there is no evidence of record 
that the veteran suffers from an additional disability 
attributable to treatment rendered or not rendered by VA.  
Nor is the veteran competent, as a layperson, to state that 
such an additional disability exists, since he cannot provide 
an opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, it is 
concluded that he has failed to submit evidence of a well 
grounded claim for service connection for glaucoma under the 
provisions of 38 U.S.C.A. § 1151.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Entitlement to compensation for additional disability under 
the provisions of 38 U.S.C.A. § 1151 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

